Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-14-00028-CV

                          Carmelita RILEY and Anthony Pena,
                                      Appellants

                                            v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals, LLC,
                                       Appellees

                From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2012CVF001192-D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are taxed against Appellants Carmelita Riley and
Anthony Pena.

      SIGNED December 3, 2014.


                                             _________________________________
                                             Karen Angelini, Justice